Per Curiam:
It is clear that the record upon which an appeal is to be heard consists of the papers recited in the order appealed from as the papers upon which the same was granted. The question as to whether or not the record tiled in this court is the proper record is one which must be determined by this court and not by the Special Term. If the papers served are not those required by the General Rules of Practice, the respondent can move in this court to dismiss the appeal.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied.
Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied.